EXHIBIT 12.1 PROLOGIS, INC. AND PROLOGIS, L.P. COMPUTATION OF RATIO OF EARNINGS TO FIXED CHARGES (Dollars in thousands) Year Ended December 31, Consolidated net earnings (loss) from continuing operations $ ) $ ) Add (Deduct): Fixed charges Capitalized interest ) Earnings from unconsolidated entities, net ) Distributed income from equity entities Income tax expense (benefit) ) Earnings, as adjusted $ Fixed charges: Interest expense $ Capitalized interest Portion of rents representative of the interest factor Total fixed charges $ Ratio of earnings, as adjusted, to fixed charges (a ) (a ) (a) The loss from continuing operations for 2012 and 2011 included impairment charges of $269.0 million and $147.7 million, respectively. Our fixed charges exceed our earnings, as adjusted, by $152.9 million and $312.8 million for the years ended December 31, 2012 and 2011, respectively.
